

116 S2354 IS: Expanding Findings for Federal Opioid Research and Treatment Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2354IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Coons (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Director of the National Science Foundation to support research on opioid addiction,
			 and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Expanding Findings for Federal Opioid Research and Treatment Act or the EFFORT Act. (b)FindingsThe Congress finds that—
 (1)research gaps currently exist in the prevention and treatment of opioid addiction; (2)the National Science Foundation’s research on opioid addiction has increased understanding of the neuroscience of addiction, substance abuse intervention, the role of illicit supply networks, the secondary effects on families, the use of technology to address the opioid epidemic, and options for alternative, non-addictive therapeutics for pain; and
 (3)the National Science Foundation and the National Institutes of Health have recognized that fundamental questions in basic, clinical, and translational research would benefit greatly from multidisciplinary approaches and collaboration.
 2.NSF support of research on opioid addictionThe Director of the National Science Foundation, in consultation with the Director of the National Institutes of Health, shall support merit-reviewed and competitively awarded research on the science of opioid addiction.